Statement.
MONROE, J.
Plaintiff having sued for $15,000, there was a trial in the district court, *and judgment rejecting his demand and condemning him to pay costs, and he-allowed the delay to expire without perfecting an appeal. Defendant thereupon issued execution for its costs (amounting to less-, *862than $250), and made a seizure, -which plaintiff enjoined on the ground that the charges were illegal, excessive, etc. After hearing, the injunction was dissolved, and the proceeding dismissed, with statutory damages and attorney’s fees. From the judgment so rendered, plaintiff appealed to the Court of Appeal, which tribunal dismissed the appeal for supposed want of jurisdiction, and plaintiff then took the present devolutive appeal to this court.
Opinion.
In the appeal here presented the matter in dispute exceeds $100 and is less than $2,000, and there is no question involved of the interpretation or execution of any judgment rendered or to be rendered by this court, which is therefore without jurisdiction rati one materise. Const, art. 85; Freie v. Luben, 107 La. 79, 31 South. 634. Under these circumstances the case might be transferred to the Court of Appeal, agreeably to the provisions of Act No. 56 of 1904, were it not for the fact that it has been there already, and that court, in a judgment which has long since become final, has decided that it was without jurisdiction. The judgment so rendered was subject to review in the manner provided by article 101 of the Constitution, but the time within which an application to that effect might have been made has elapsed, and for this court now to transfer the case to the Court of Appeal would be to direct that court to assume jurisdiction in a matter in which it has decided that it has no jurisdiction, and to originate a method of reviewing and annulling judgments of that court for which there is no authority. The predicament of the plaintiff is unfortunate, and we regret our inability to afford relief, but we can exercise no other power than that conferred by law.
It is therefore ordered, adjudged, and decreed that the appeal herein be dismissed, at the cost of the appellant.